PER CURIAM:
Barbara D. Gaither appeals the district court’s order affirming the Commissioner’s denial of Gaither’s applications for disability insurance benefits and supplemental security income. We must uphold the Commissioner’s disability determination if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.